DETAILED ACTION
The communication dated 8/27/2019 has been entered and fully considered.
Claims 3 and 6 were amended. Claims 1-9 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 2 is objected to because of the following informalities:  change line 2 to read, in part, “high-pressure water”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  change line 4 to read, in part, “tends to center the barrel”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the interlock" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claims dependent on the above rejected claims are similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rudolfs U.S. Patent 6,557,566 (henceforth referred to as Rudolfs).
As for claim 1, Rudolfs teaches a drum washer (column 3, line 13; Fig. 1: part 20), equivalent to the claimed barrel cleaner, including a drum support structure (column 3, line 14; Fig. 1: part 24), equivalent to the claimed body, drum support structure 24 comprising a manually operable cantilevered end stop member (column 4, lines 27-28; Fig. 1: part 64), equivalent to the claimed lift, to raise a barrel, bearings to permit 
As for claim 3, Rudolfs further teaches that delivery pipes 72 and 74 comprise sidewall contact members (column 4, line 16; Fig. 1: part 62), equivalent to the claimed frame, slidably mounted on drum support structure 24.
As for claim 6, Rudolfs further teaches that drum support structure 24 includes wheels (column 3, line 44; Fig. 1: part 54), equivalent to the claimed rollers, mounted to permit rotation of the barrel once it has been lifted.
As for claim 7, Rudolfs further teaches that drum support structure 24 includes a base structure (column 3, lines 13-14; Fig. 1: part 22), equivalent to the claimed pair of supports, wheels 54 are mounted on base structure 22, and wheels 54 have a tapered diameter, so that operatively, rotation of a barrel on wheels 54 tends to centre the barrel relative to wheels 54 (column 3, lines 43-65; Figs. 1 and 5).
As for claim 8, Rudolfs further teaches that the barrel is operatively manually rotatable (column 3, lines 43-65; Figs. 1 and 5).
As for claim 9, Rudolfs further teaches that delivery pipes 72 and 74 are substantially protected by drum support structure 24 in an inoperative position (column 3, lines 43-65; Figs. 1 and 5).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711